DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-17 are pending in the instant application.
Claim 9 has been cancelled by the applicant.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 371. The certified copy has been filed in parent Application No. GB2019/000060, filed on 06/11/2018. Application 16/973633 has priority to 06/11/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 7/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it includes more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
“Optimising” in paragraph 3 should be spelled as “optimizing.”
“Utilising” should be spelled as “utilizing” in paragraphs 3, 73, 91, and 112.
“Minimising” should be spelled as “minimizing” in paragraphs 32 and 134
“Patients” should be replaced with “Patients’ ” in paragraph 7.
Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because of the following informalities: 
 Claim 1 line 9, “a plurality” should be “plurality”.  
Claim 1 line 11, “a plurality” should be “plurality”.
Claim 1 line 12, “the force” should be “a force”.
Claim 1 line 12 “the user” should be “a user”
Claim 1 line 19, “the quadriceps” should be “quadriceps of a user”
Claim 1 line 22, “the hamstring” should be “a hamstring of the user”
 “A apparatus” in the preamble of claims 2-15 should be “The apparatus”
Claim 3 line 4, “a user” should be “the user”
Claim 3 lines 4-5, “the ball of the foot” should be “a ball of a foot of the user”
Claim 3 line 5, “first and second ends” should be “the first and second ends”
Claim 3 line 7, “their heel” should be –a heel of the foot of the user”
Claim 3 line 7, “first and second ends” should be “the first and second ends”
Claim 11 line 2 “calf support” should be “the calf support”
Claim 16 line 9, “a plurality” should be “plurality”
Claim 16 line 11, “a plurality” should be “plurality”
Claim 16 line 12, “the force required by the user” should be “a force required by a user”
Claim 16 line 19 “the quadriceps” should be “quadriceps of the user”
Claim 16 lines 21-22, “the hamstrings” should be “hamstrings of the user”
Claim 17 line 9, “a plurality” should be “plurality”
Claim 17 line 11, “a plurality” should be “plurality”
Claim 17 line 12, “the force required by the user” should be “a force required by a user”
Claim 17 line 19 “the quadriceps” should be “quadriceps of the user”
Claim 17 lines 21-22, “the hamstrings” should be “hamstrings of the user”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Such claim limitation is “said connecting means” in Claim 8. Said connecting means is disclosed as “preferably a steel cable” in paragraph 22 of the specification.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “one or a plurality of resiliently biased members” in Claims 1, 4, 6, 7, 16, and 17. The resiliently biased members are disclosed as either elastic bands or springs in paragraph 40 of the specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 16, 17, and their dependencies 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claims 1, 2, 16, and 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term substantially renders “parallel” indefinite in Claims 1, 16, and 17 and renders “rotatably by 180 degrees” indefinite in Claim 2.
Claim 1 recites the limitation "said one or more resiliently biased members" in lines 18 and 20-21.  It is unclear if this refers to “said one or plurality resiliently biased members”.” There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the device" in line 2. It is unclear if this refers to the “the apparatus” of the preamble.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the resiliently biased member" in line 1.  It is unclear if this refers to “said one or plurality resiliently biased members” or “said one or plurality of resiliently biased members.” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said one or a plurality of springs" in line 1. It is unclear if this refers to previously claimed “springs.” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said connecting means" in line 2.  It is unclear if this refers to “said connector.” There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the device" in line 1. It is unclear if this refers to the “the apparatus” of the preamble.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said one or more resiliently biased members" in lines 18 and 20-21.  It is unclear if this refers to “said one or plurality of resiliently biased members.” There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said one or more resiliently biased members" in lines 18 and 20-21.  It is unclear if this refers to “said one or plurality of resiliently biased members.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0232438 A1 (Cataldi et. Al.) and further in view of US 2016/0279008 A1 (Limoni et. Al.).

Regarding Claim 1, Cataldi et al. teaches “a portable therapeutic leg strengthening apparatus” (Paragraph 0001, “The present invention relates to an apparatus and methods for an orthosis machine”) comprising “a longitudinal body having first and second ends” (Figure 1, element 13) and “a guide member moveable between said first and second ends in a direction substantially parallel to a main length of said longitudinal body” (Figure 14, element 11). Cataldi et. Al. further teaches “a footplate pivotally connected to said guide member” (Figure 14, elements 3 and 9. Note that in the above rejections, element 3 of Cataldi et. Al. comprises both a foot plate and calf support, as shown in annotated Figure 2; See annotated Figure 2 below), “a calf support adjustably connected to said footplate” (Figure 14; elements 3, 5, 7; See annotated Figure 2 below, “One or a plurality of resiliently biased members connected to said guide member for generating a resistance to movement of the guide member relative to the longitudinal body” (Figure 16, element 72; paragraph 63, “The leg may be further held down into a straightened or extended position by  secured either with elastic resistance straps of non-yielding straps”), and “a connector for connecting said one or a plurality of resiliently biased members to said longitudinal body” (Figure 16, element 29). Cataldi et. Al. further teaches “one or a plurality of resiliently biased members providing variable resistance to said connector to increase or decrease the force required by said user to move said guide member between said first and second ends of the longitudinal body” (Paragraph 66, “Additional and/or other resistance straps can be connected between one or more attachments mounted on a carriage”), and “wherein said footplate and calf support form a leg rest” (Figure 17, element 3). Finally, Cataldi et. Al. teaches a first and second configuration of the device, wherein “in said first configuration, the leg rest is arranged such that the guide member is pushed against the resistance generated by said one or more resiliently biased members between said first and second ends of the longitudinal body to exercise the quadriceps” (Paragraph 68, “In this configuration, resistance could be provided by providing resistance against the patient’s thigh”) and wherein “in second configuration the guide member is pulled against the resistance generated by said one or more resiliently biased members between said first and second ends of the longitudinal body to exercise the hamstring” (Paragraph 66, “resistance straps may secure the restraining pads to the attachments to provide resistance against the leg while bending the knee.” Note that the hamstrings are among the muscle groups responsible for bending the knees).

    PNG
    media_image1.png
    433
    520
    media_image1.png
    Greyscale

Figure 1: Exercise Device of Cataldi et. Al.

    PNG
    media_image2.png
    582
    527
    media_image2.png
    Greyscale

Figure 2: Annotated figure showing element 3 (leg rest) comprises both a footplate and calf support

Cataldi et. Al. does not teach that “an angle of connection between the footplate and calf support is adjustable.” Limoni et. Al. is a device designed to stabilize and provide precise torque to the knee. Limoni et. Al. teaches a calf support adjustably connected to said footplate (Figure 2, calf support 39), wherein an angle between the footplate and calf support is adjustable (Figure 1, pivot 37), and wherein said footplate and calf support form a leg rest (Paragraph 0043, “A foot stirrup may support the foot and leg of the patient”). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the footplate and calf support of Cataldi et al to be adjustable, as taught by Limoni et al to allow for different exercise positions.
Regarding Claim 6, Cataldi et. Al. as modified teaches that “one or a plurality of resiliently biased members are elastic or rubber bands” (Paragraph 0065, “Straps may be elastic, interchangeable, adjustable, vary in thickness and/or length to provide desired resistance”).
Regarding Claim 16, Cataldi et al. as modified teaches “a portable therapeutic leg strengthening apparatus” (Paragraph 0001, “An apparatus and methods for an orthosis machine”) comprising “a longitudinal body having first and second ends” (Figure 1, element 13) and “a guide member moveable between said first and second ends in a direction substantially parallel to a main length of said longitudinal body” (Figure 14, elements 11). Cataldi et. Al. further teaches “a footplate pivotally connected to said guide member” (Figure 14, elements 3 and 9), “a calf support adjustably connected to said footplate” (Figure 14; elements 5, 7), “One or a plurality of resiliently biased members connected to said guide member for generating a resistance to movement of the guide member relative to the longitudinal body” (Figure 16, elastic band 72, attachment point to carriage 71), and “a connector for connecting said one or a plurality of resiliently biased members to said longitudinal body” (Figure 16, element 29). Cataldi et. Al. further teaches “one or a plurality of resiliently biased members providing variable resistance to said connector to increase or decrease the force required by said user to move said guide member between said first and second ends of the longitudinal body” (Paragraph 66, “Additional and/or other resistance straps can be connected between one or more attachments mounted to the base and one or more attachments mounted to the carriage to provide varied desired resistance”), and “wherein said footplate and calf support form a leg rest” (Figure 17, element 3. Note that in the above rejections, element 3 of Cataldi et. Al. comprises both a foot plate and calf support, as shown in annotated Figure 3 below). Finally, Cataldi et. Al. teaches a first and second configuration of the device, wherein “in said first configuration, the leg rest is arranged such that the guide member is pushed against the resistance generated by said one or more resiliently biased members between said first and second ends of the longitudinal body to exercise the quadriceps” (Paragraph 68, “In this configuration, resistance could be provided by providing resistance against the patient’s thigh”) and wherein “in second configuration the guide member is pulled against the resistance generated by said one or more resiliently biased members between said first and second ends of the longitudinal body to exercise the hamstring” (Paragraph 66, “to provide resistance against the leg while bending the knee.” Note that the hamstrings are among the muscle groups responsible for bending the knees).

    PNG
    media_image2.png
    582
    527
    media_image2.png
    Greyscale

Figure 3: Annotated figure showing element 3 (leg rest) comprises both a footplate and calf support

Cataldi et. Al. does not teach that “an angle of connection between the footplate and calf support is adjustable.” Limoni et. Al. is a device designed to stabilize and provide precise torque to the knee. Limoni et. Al. teaches a calf support adjustably connected to said footplate (Figure 2, calf support 39), wherein an angle between the footplate and calf support is adjustable (Figure 1, pivot 37), and wherein said footplate and calf support form a leg rest (Paragraph 0043, “A foot stirrup may support the foot and leg of the patient”). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the footplate and calf support of Cataldi et al to be adjustable, as taught by Limoni et al to allow for different exercise positions.

Regarding Claim 17, Cataldi et al. teaches “a portable therapeutic leg strengthening apparatus” (Paragraph 0001, “An apparatus and methods for an orthosis machine”) comprising “a longitudinal body having first and second ends” (Figure 1, element 13) and “a guide member moveable between said first and second ends in a direction substantially parallel to a main length of said longitudinal body” (Figure 14, elements 11). Cataldi et. Al. further teaches “a footplate pivotally connected to said guide member” (Figure 14, elements 3 and 9), “a calf support adjustably connected to said footplate” (Figure 14; elements 3, 5, 7; Note that in the above rejections, element 3 of Cataldi et. Al. comprises both a foot plate and calf support, as shown in annotated Figure 4), “One or a plurality of resiliently biased members connected to said guide member for generating a resistance to movement of the guide member relative to the longitudinal body” (Figure 16, element 72; paragraph 66,  “additional and/or other resistance straps can be connected between one or more attachments to the base and one or more attachments to the carriage, to provide varied desired resistance while the patient pushes the foot away from the body), and “a connector for connecting said one or a plurality of resiliently biased members to said longitudinal body” (Figure 16, element 29). Cataldi et. Al. further teaches “one or a plurality of resiliently biased members providing variable resistance to said connector to increase or decrease the force required by said user to move said guide member between said first and second ends of the longitudinal body” (Paragraph 66,  “Additional and/or other resistance straps can be connected…to provide varied desired resistance”), and “wherein said footplate and calf support form a leg rest” (Figure 17, element 3). Finally, Cataldi et. Al. teaches a first and second configuration of the device, wherein “in said first configuration, the leg rest is arranged such that the guide member is pushed against the resistance generated by said one or more resiliently biased members between said first and second ends of the longitudinal body to exercise the quadriceps” (Paragraph 68,  “In this configuration, resistance could be provided by providing resistance against the patient’s thigh”) and wherein “in second configuration the guide member is pulled against the resistance generated by said one or more resiliently biased members between said first and second ends of the longitudinal body to exercise the hamstring” (Paragraph 66, “resistance straps may secure the restraining pads to the attachments to provide resistance against the leg while bending the knee.” Note that the hamstrings are among the muscle groups responsible for bending the knees).


    PNG
    media_image2.png
    582
    527
    media_image2.png
    Greyscale

Figure 4: Annotated figure showing element 3 (leg rest) comprises both a footplate and calf support

Cataldi et. Al. does not teach that “an angle of connection between the footplate and calf support is adjustable.” Limoni et. Al. is a device designed to stabilize and provide precise torque to the knee. Limoni et. Al. teaches a calf support adjustably connected to said footplate (Figure 2, calf support 39), wherein an angle between the footplate and calf support is adjustable (Figure 1, pivot 37), and wherein said footplate and calf support form a leg rest (Paragraph 0043, “A foot stirrup may support the foot and leg of the patient”). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the footplate and calf support of Cataldi et al to be adjustable, as taught by Limoni et al to allow for different exercise positions.



Claims 1, 4, 5, and 8 are rejected under U.S.C. 103 as being unpatentable over US 2010/0216612 A1 (Graham) and further in view of US 2016/0279008 A1 (Limoni et. Al.).
Regarding Claim 1, Graham et. Al. is a portable exercise device designed to exercise multiple muscle groups using resistance bands connected to a carriage. Graham teaches a portable therapeutic leg strengthening apparatus (Abstract, “The present disclosure relates to a portable therapeutic exercise device”), a longitudinal body having first (Figure 2, end 28) and second (Figure 2, end 30) ends, a guide member movable between said first and second ends in a direction substantially parallel to a main length of said longitudinal body (Figure 2, carriage 24), a footplate pivotally connected to said guide member (Figure 1, contact plate 64), one or a plurality of resiliently biased members connected to said guide member for generating a resistance to the movement of the guide member relative to the longitudinal body (Figure 3, elastic members 96), a connector for connecting said one or a plurality of resiliently biased members to said longitudinal body (Figure 3, cord connecting member 112), and said one or a plurality of resiliently biased members providing variable resistance to said connector to increase or decrease the force required by said user to move said guide member between said first and second ends of said longitudinal body (Paragraph 10, “There is also a tensioning system arranged for operative engagement between the carriage assembly to exert an adjustable force on the carriage assembly”). 

    PNG
    media_image3.png
    751
    424
    media_image3.png
    Greyscale

Figure 5: The device of Graham
Graham does not teach a calf support adjustably connected to said footplate, wherein the angle between the footplate and calf support is adjustable, wherein said footplate and said calf support form a leg rest configurable between first and second configurations such that: in said first configuration the leg rest is arranged such that the guide member is pushed against the resistance generated by said one or more resiliently biased members between said first and second ends of the longitudinal body to exercise the quadriceps and in said second configuration the guide member is pulled against the resistance generated by said one or more resiliently biased members between said first and second ends of the longitudinal body in order to exercise the hamstring.
Limoni et. Al. is a device designed to stabilize and provide precise torque to the knee. Limoni et. Al. teaches a calf support adjustably connected to said footplate (Figure 2, calf support 39), wherein an angle between the footplate and calf support is adjustable (Figure 1, pivot 37), and wherein said footplate and calf support form a leg rest (Paragraph 0043, “A foot stirrup may support the foot and leg of the patient”). By attaching the calf support of Limoni et. Al. to the end of the footplate of Graham using the pivot of Limoni, a leg rest is formed with the predictable outcome of providing further stability to the patient’s leg during exercise. By configuring the angle at which the leg support of the Graham as modified is extended, Graham as modified is configurable between first and second configurations. In the first configuration (Graham, Figure 6), the leg rest is arranged such that the guide member is pushed against the resistance generated by said one or more resiliently biased members between said first and second ends of the longitudinal body to exercise the quadriceps. In the second configuration, achieved by rotating the device 180 degrees, the guide member is pulled against the resistance generated by said one or more resiliently biased members between said first and second ends of the longitudinal body in order to exercise the hamstring. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Graham et al to cinldue the calf support of Limoni et al to further stabilize the patient’s leg during exercise. 

    PNG
    media_image4.png
    546
    479
    media_image4.png
    Greyscale

Figure 6: The device of Limoni et. Al. 
Regarding Claim 4, the Graham as modified teaches “an apparatus according to any preceding Claim 1 wherein the extension of the resiliently biased member is regulated by a block and tackle (Figure 3, pulleys 104 , the Applicant discloses that the block and tackle comprise three pulleys, Graham as modified discloses the same). See rejection of Claim 1 above.
Regarding Claim 5, the Graham as modified teaches “an apparatus according to Claim 4, wherein the block and tackle comprises 3 pulleys” (See annotated Figure 6 below). See rejection of Claim 1 above. 

    PNG
    media_image5.png
    191
    525
    media_image5.png
    Greyscale

Figure 7: Annotated device of Graham


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0232438 A1 (Cataldi et. Al.) and US 2016/0279008 A1 (Limoni et. Al.) further in view of US 2014/0045664 A1 (Hockridge et. Al.).
Regarding Claim 2, Cataldi et. Al. as modified teaches the apparatus of Claim 1, but does not teach that “said guide member is rotatable by substantially 180 degrees relative to the longitudinal body of the device about a pivot point.” Hockridge et.al. is an exercise machine in the same field as the pending application which is pivotable about an axis so that the user can exercise different muscle groups. Hockridge et al. teaches that it was known before the effective filing date to use a pivot point to rotate part of an exercise device by substantially 180 degrees (Paragraph 0008, “In one embodiment, the user support assembly comprises a base which is rotatable about the first pivot axis”). The leg support of Cataldi et. Al. (See Figures 1 and 2 above) can be mounted on the rotatable base of Hockridge et. Al. in order to allow it to rotate my substantially 180 degrees. This modification would have been obvious to one of ordinary skill in the art, with the goal of allowing the user to exercise different muscle groups by either pushing or pulling against the resistance, depending on the orientation of the leg support. This would allow a user to exercise a greater range of muscles on the same device.

    PNG
    media_image6.png
    454
    423
    media_image6.png
    Greyscale

Figure 8: The pivotable exercise device of Hockridge et. Al.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0216612 A1 (Graham), US 2016/0279008 A1 (Limoni et. Al.) and further in view of US 20190358074 A1 (Zelik et. Al.).
Regarding Claim 7, Cataldi teaches the apparatus of Claim 1, but does not teach that “one or a plurality of resiliently biased members are springs”. Zelik et. Al. teaches that it was known before the effective filing date to use springs as an equivalent to elastic bands (Paragraph 0063, “However, any other type of elastic members, viscoelastic members, or spring-type devices can be used in place of the elastic bands”). It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the elastic bands of Graham as modified with springs as disclosed in Zelik et. Al., with the predictable result of providing increased durability compared to elastic bands. Further, Zelik et. Al. disclose that the elastic bands are equivalent to springs.

    PNG
    media_image7.png
    300
    522
    media_image7.png
    Greyscale

Figure 9: The device of Zelik et. Al.
Regarding Claim 8, Graham as modified above teaches “a stop to engage one or a plurality of said springs and said connecting means” (Paragraph 0051, “When it is desired to have a specific elastic member utilized for resistance, the operating attachment is pulled towards the front end of the support frame and engaged upon the cord connecting member”). See rejection of Claim 7 above for functional equivalence between elastic members and springs.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0232438 A1 (Cataldi et. Al.) and US 2016/0279008 A1 (Limoni et. Al.)  further in view of US 2013/0232814 A1 (Blum).
Regarding Claim 3, Cataldi et. Al. teaches the apparatus of Claim 1. Cataldi et. Al. does not teach “a removeable heel support located within said footplate” or exercises that can vary between different positions of the heel support. Blum is an orthotic heel insert designed to be placed into a sport shoe of a user in order to support the heel of the user. When placed into a shoe in this way, the heel is elevated compared to the rest of the foot (Paragraph 0031, “The lateral flange may extend forward from the back of the right heel at approximately a 20-degree angle”). When the heel insert is placed into the sport shoe, the heel is elevated and more pressure will be exerted by the user through the ball of the foot. When the heel insert is removed, the heel is no longer elevated, allowing the user to exert more pressure through the heel. Blum teaches that it was known before the effective filing date to use a removeable heel supporting insert to change the angle of the heel with respect to the footplate. It would have been obvious before the effective filing date to one of ordinary skill in the art to inset the device of Blum into the footplate of Cataldi et. Al. with the predictable result of changing the angle of the user’s foot with respect to the footplate, thus allowing for the user to exercise different muscle groups depending on if the heel support is inserted or not.

    PNG
    media_image8.png
    273
    530
    media_image8.png
    Greyscale

Figure 10: Heel Insert of Blum.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0232438 A1 (Cataldi et. Al.) and US 2016/0279008 A1 (Limoni et. Al.) further in view of US 2009/0083901 A1 (Pardillo et. Al.).
Regarding Claim 10, Cataldi et. Al. teaches a supportive cushion as a liner of the foot and calf support (Paragraph 37, “An exemplary embodiment includes…a supportive cushion”). Cataldi et. Al. does not teach that the liner is removeable. Pardillo et. Al. is a padding assembly that is removeable from a user’s clothes. Pardillo et. Al. teaches a removeable liner (Figure 2, element 12) which uses magnets as a securing mechanism. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the magnetic attachment mechanism of Pardillo et. Al. with the cushion of Cataldi et. Al. in order to create a removeable liner for the footplate and calf support. This would provide the predictable result of allowing for the liner to be easily removed for cleaning or repair of the device.

    PNG
    media_image9.png
    396
    327
    media_image9.png
    Greyscale

Figure 11: Padding Assembly of Pardillo et. Al.

Regarding Claim 11, Cataldi et. Al. teaches the apparatus of Claims 1 and 10. Cataldi et. Al. does not teach that the liners are “magnetically aligned with the footplate and calf support”. Pardillo et. Al. teaches that it was known before the effective filing date to use a magnetic method for attaching and aligning a removable liner and padding (Paragraph 7, “… a securing device provided for releasably attaching the outer member to the inner member… The securing device includes an inner magnetically attractive element attached to the inner member and an outer magnetically attractive element attached to the outer member.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the magnetic alignment and securing method of Pardillo et. Al. with the liner of Cataldi et. Al. with the predictable result of allowing for an easily removeable liner that would reduce setup time of the device.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0232438 A1 (Cataldi et. Al.) and US 2016/0279008 A1 (Limoni et. Al.)  further in view of US 2015/0273265 A1 (Spinosa).
Regarding Claim 13, Cataldi et. Al. teaches the apparatus of Claim 1. Cataldi does not teach “a bed end stop to stabilize the device in use on a bed.” Spinosa et. Al. is a portable flat surface with an end stop designed to be placed on a bed for a user to perform various exercises. Spinosa teaches that it was known before the effective filing date to use an end stop to stabilize an exercise device on a bed (Paragraph 2, “a rectangular board that has a pair of legs at one end…such that the legs of the board overhang the edge of the bed”). By attaching the overhanging legs as well as the two elongated support rods and bridging piece of Spinosa et. Al. to the device of Cataldi et. Al., the device can be modified to enable a user to perform rehabilitation exercises in a bed. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the elongated support rods and H shaped bed end stop assembly of Spinosa with the device of Cataldi et. Al. to provide more stability for the device when placed on a bed, thus allowing a patient greater flexibility in where exercises can be performed.

    PNG
    media_image10.png
    537
    316
    media_image10.png
    Greyscale

Figure 12: Device of Spinosa et. Al.

Regarding Claim 14, Cataldi et. Al. teaches the apparatus of Claim 1. Cataldi does not teach that the bed end stop “comprises two elongated support rods.” Spinosa teaches that it was known before the effective filing date to use two elongated support rods in a bed stop, wherein one elongated support rod comprises two elements and two elongated support rods are connected via a support bar (Figure 3, elements 5 and 7). See the rejection of Claim 13 above.
Regarding Claim 15, Cataldi et. Al. teaches the apparatus of Claims 1 and 13, and Spinosa teaches the method of Claim 14. Cataldi et. Al. does not teach that the bed end stop “further comprises a bridging piece between said two elongate support rods.” Spinosa teaches that it was known to use a bridging piece in a bed end stop before the effective filing date (Figure 3, element 6). This bridging piece supports the two elongated support rods mentioned in the paragraph above and provides structural stability. See the rejection of Claim 13 above.
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0195095 A1 (Endelman et. Al.) discloses a similar exercise machine as the applicant, relying on springs and a system of pulleys to regulate motion of a carriage along a guide track
US 2019/0290953 A1 (Anderson et. Al.) discloses a rotating connection that can pivot 180 degrees designed to be used in exercise devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 5712705697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H FORSTNER/Examiner, Art Unit 4125                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784